Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 2, 2017

                                     No. 04-17-00188-CV

                IN RE: THE COMMITMENT OF RICHARD P. BARNES,

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI08424
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER

       Debra Doolittle’s notification of late record is hereby noted. The reporter’s record is due
August 15, 2017. No further extensions of time will be considered absent extraordinary
circumstances.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk